These are complaints for the violation of "An act to regulate and restrain the sale of intoxicating liquors." Pub. Laws R.I. cap. 508, of June 25, 1875. They come here on exceptions to the decision of the Court of Common Pleas overruling motions in arrest of judgment. They are considered together because they present the same or similar questions. The first complaint is a complaint for selling. The objection to it is that the allegation that the sale was without license is deficient in certainty. The complaint alleges that, at Providence, in the county of Providence, on a day duly dated, the defendant did unlawfully sell, c., "without license first had and obtained," c. The defendant contends that the allegation does not necessarily import that he was without license to sell, when he sold, and that, to make this certain, the words should have been "without having then and there any license therefor," or others of the same significance and precision. We think the words used mean exactly the same as the words suggested, and *Page 14 
are sufficiently certain. Wharton Criminal Law, § 260. The second complaint, which is also a complaint for selling, is objected to on two additional grounds, to wit, that the liquor is not alleged to have been sold for any price alleged, and that theresidence and occupation of the purchaser are not stated. We think the complaint is good without these averments. The third complaint is for unlawfully keeping for sale, and is objected to for uncertainty. It is, however, in the usual form, and, we think, has all the certainty which can be required, considering the character of the offense.
See cases and authorities cited in the brief of Assistant Attorney General Colt.1
The cases are remanded for sentence.
Exceptions overruled.
1 As to the question of license: Edwards v. The State,22 Ark. 253; Bolduc v. Randall, 107 Mass. 121; Kadgihn v.City of Bloomington, 58 Ill. 229; Commonwealth v. Bryden, 9 Met. 137; Commonwealth v. Baker, 10 Cush. 405; Commonwealth
v. Dunn, 14 Gray, 401; Lord v. Jones, 24 Me. 439;Commonwealth v. Doherty, 10 Cush. 52; Commonwealth
v. Bugbee, 4 Gray, 206; State v. Price, 11 N.J. Law, 203.
As to the question of price: Commonwealth v. Bryden, 9 Met. 137; Commonwealth v. Baker, 10 Cush. 405; Commonwealth
v. Dunn, 14 Gray, 401; Kilbourn v. The State, 9 Conn. 560;State v. Reed, 35 Me. 489; State v. Fuller, 33 N.H. 259;State v. Munger, 15 Vt. 290; State v. Whitney, 15 Vt. 298;  The People v. Adams, 17 Wend. 475; The People v.Gilkinson, 4 Park. Cr. 26; Cannady v. The People, 17 Ill. 158;  Hintermeister v. Iowa, 1 Iowa, 102; State v. Ladd,
15 Mo. 430; State v. Miller, 24 Mo. 532; State v.Fanning, 38 Mo. 359; State v. Melton, 38 Mo. 368; State
v. Rogers, 39 Mo. 431; Hare v. The State, 4 Ind. 241;State v. Murphy, 8 Blackf. 498.
As to the description of the purchaser: Cotton v. TheState, 4 Texas 260[4 Tex. 260]; State v. France, 1 Overt. 434; State
v. Black, 31 Texas 560[31 Tex. 560]; State v. Bell, 65 N.C. 313;State v. Anderson, 3 Rich. 172; State v. Brite, 73 N.C. 26;State v. Henderson, 68 N.C. 348; State v. Doyle,11 R.I. 574.
As to the uncertainty of the complaint: United States v.Claflin, 13 Blatch. C.C. 178; Regina v. Mansfield, 1 Car. 
M. 140.